200 S.W.3d 581 (2006)
STATE of Missouri, Respondent,
v.
Robert L. McCLENTON, Appellant.
No. WD 65289.
Missouri Court of Appeals, Western District.
September 12, 2006.
Ruth Sanders, Appellate Defender Office, Kansas City for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Karen L. Kramer, Office of Attorney General, Jefferson City for Respondent.
Before HAROLD L. LOWENSTEIN, Presiding Judge, PAUL M. SPINDEN, Judge, and THOMAS H. NEWTON, Judge.

ORDER
Robert L. McClenton appeals the circuit court's judgment convicting him of one count of statutory sodomy, two counts of first-degree child molestation, and one count of incest. We affirm. Rule 30.25(b).